DETAILED ACTION
1. Applicant's response, filed 14 December 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
It is noted that the Examiner of record has changed since the previous Office action mailed 1 May 2020.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claim 14 is cancelled. 
Claims 1-13 and 15-27 are currently pending and under examination herein.
Claims 1-13 and 15-27 are rejected.
Claims 3 and 9 are objected to.

Drawings
4. The objection to the drawings is withdrawn in view of the amendments to the specification filed 14 December 2021. The drawings filed 27 July 2018 are accepted.

Priority
5. Claims 1-13 and 15-20 recite limitations for determining site-wise disease propensity metrics and determining an overall disease propensity metric based on the site-wise disease propensity metrics. These limitations are not supported by the disclosure of U.S. Provisional Application No. 62/545,039 filed 14 August 2017. As such, claims 1-13 and 15-20 are not 

6. Claims 22-24 recite limitations for determining multi-condition microbiome features by performing a cross-condition correlation metric. This limitation is not supported by the disclosures of U.S. Provisional Application No. 62/545,039 filed 14 August 2017 and U.S. Provisional Application No. 62/582,191 field 6 November 2017. As such, claims 22-24 are not granted the claim to the benefit of priority to U.S. Provisional Application No. 62/545,039 filed 14 August 2017 and U.S. Provisional Application No. 62/582,191 field 6 November 2017. Therefore, the effective filing date of claims 22-24 is 16 April 2018.

Claim Objections
7. The objections to claims 8 and 19 are withdrawn in view of the claim amendments filed 14 December 2021.  

8. Claims 3 and 9 are objected to because of the following informalities: 
Claim 3: the limitation “wherein the samples comprise site-diverse samples collected from a plurality of collection sites comprising at least two of gut, genitals, mouth, skin and nose” is a duplicate limitation that is already recited in claim 1, from which claim 3 depends. It is suggested to delete this limitation in claim 3.  
Claim 9: commas at the end of different clauses in lines 22, 27, 28, and 30 should be semicolons as semicolons are the appropriate punctuation to delineate different clauses in a single sentence.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

9. The previously recited interpretation of a sample handling system, a second microbiome characterization module, and microbiome characterization modules under 35 U.S.C. 112(f) is withdrawn in view of the claim amendments filed 14 December 2021. 

10. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. It appears from the record that these limitations were previously indicated as being interpreted under 35 U.S.C. 112(f) in the 30 January 2019 Office action, but it is unclear if this interpretation has been maintained in subsequent Office actions. For clarity of the record, this interpretation is set forth within this Office action. Such claim limitation that is interpreted under 35 U.S.C. 112(f) is: first microbiome characterization module is operable to apply the statistical test to determine the set of microbiome features based on the microorganism genetic sequences in claim 2.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
35 USC 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11. The rejection of claims 1, 3-8 and 21-27 under 35 U.S.C. 112(a) is withdrawn in view of the claim amendments filed 14 December 2021. 

12. Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This rejection is maintained for this claim from the previous Office 
Claim 2 recites a limitation that has been interpreted as computer-implemented means-plus-function limitations, as discussed in the Claim Interpretation section above. MPEP 2181.II.B sets forth that the sufficiency of the disclosure of the algorithm must be determined based on if one skilled in the art would know how to program the computer to perform the claimed function. Furthermore, MPEP 2181.II.A sets forth that “[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). As discussed in the Claim Interpretation section above, the instant specification merely discloses that known statistical tests, can be utilized to achieve the claimed functions. However, this disclosure is equivalent to a bare statement that known techniques can be used without any indication as to what parameters are utilized or what type of decisions are made using these various tests or techniques to arrive at claimed function of determining a set of microbiome features. As such, the instant specification does not provide an indication of how these various types of statistical tests are utilized in order to arrive at the claimed function. As such, the disclosure of the algorithm is not sufficient so that one skilled in the art would know how to program the computer to perform the claimed function. Therefore, in accordance with MPEP 2181.IV, this claim limitation lacks adequate written description because the specification does not disclose the corresponding structure for carrying out the claimed function.

Response to Arguments
13. Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. 
pplicant asserts that the claimed function is being performed by at least one processor that is disclosed in paragraph [0152] of the published application and therefore meets the written description requirement (pg. 26, paras. 2-3 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2181.II.B sets forth: 
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
As discussed above, the issue with the currently recited means-plus-function limitation is not that a processor is not recited. Rather, the issue is that a sufficient algorithm is not disclosed. Therefore, the claims do not meet the written-description requirement for means-plus-function limitations.

35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


14. The previously recited rejection of claims 1, 3-8 and 21-27 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments field 14 December 2021. However, the claim amendments have necessitated new grounds of rejection, as set forth below.

15. Claims 2-4, 9-13, and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Any newly recited portions herein are necessitated by claim amendment.

Claim 3, and the claim dependent therefrom, recite “the statistical test” in line 5. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a statistical test in claim 3 or claim 1, from which claim 3 depends. It is suggested to amend claim 3 to recite that the first analytical technique is a statistical test.
Claim 4 recites “wherein the instructions further cause the at least one processor to apply an additional statistical test to determine second subsets of microbiome features of the set of microbiome features based on the site-diverse samples, and wherein the microorganism-related condition model is generated based on the first subsets and the second subsets of microbiome features”. However, claim 1, from which claim 4 depends, recites “generating a microorganism-related condition model using the processed microbiome feature set”. It is unclear if the limitation of claim 4 for determining a second subset is intended to be a distinct subset from the processed microbiome feature set recited in claim 1 and replaces the processed microbiome feature set in claim 1 or if this second subset is intended to be the same as the processed microbiome feature set in claim 1 and the second subset is the same as the processed microbiome feature set in claim 1. For examination purposes, it is interpreted that the second subset is the same as the processed microbiome feature set to avoid claim 4 being not further limiting on the claims from which it depends. 
Claim 9, and those claims dependent therefrom, recite “determining a microorganism sequence dataset for a user based on microorganism nucleic acids from a sample associated with the user … determining a characterization of the microorganism-related condition for the user based on the microorganism sequence dataset and the microorganism-related condition model by: collecting, from the user, a set of site-diverse samples corresponding to a plurality of collection sites comprising at least two of gut, genitals, mouth, skin and nose, wherein the set of 
Claim 9, and those claims dependent therefrom, recite “determining a characterization of the microorganism-related condition for the user based on the microorganism sequence dataset and the microorganism-related condition model by: … determining a set of site-wise disease propensity metrics based on the set of site-diverse samples and the microorganism-related condition model”. However, the determining a set of site-wise disease propensity metrics based on the set of site-diverse samples and the microorganism-related condition model step is recited as a step that is used to generate the microorganism-related condition model. Therefore, it is unclear how the set of site-wise disease propensity metrics can be determined using a model that has not yet been determined in the claim. 
Claim 9, and those claims dependent therefrom, recite “the microorganism related conditions” in lines 20-21. However, earlier recitations in claim 9 only recite a single microorganism related condition. Therefore, it is unclear if the claims are intended to require determining a model for a single microorganism related condition or multiple microorganism related conditions.
Claim 9, and those claims dependent therefrom, recite “the multi-condition characterization”. There is a lack of antecedent basis for this term as there is no previous recitation of a multi-condition characterization in claim 9.
Claim 9, and those claims dependent therefrom, recite “wherein the set of microbiome features is adapted to improve the generation of the microorganism-related condition model”. It is unclear what effect this limitation has on the metes and bounds of the set of microbiome 
Claim 9, and those claims dependent therefrom, recite “wherein the set of microbiome features is determined based on the application of a set of analytical techniques to determine the set of microbiome features, … and wherein the method further comprises applying a first analytical technique of the set of analytical techniques, and applying a second analytical technique of the set of analytical techniques”. This limitation is unclear as there is not indication in the claims of what the set of analytical techniques is intended to be applied to in order to generate the set of microbiome features as the first limitation associated with the set of microbiome features is that it is used to generate the microorganism related condition model but there is no indication of where this set of microbiome features originates from or is determined from. Based on the dependent claims, it is interpreted that the set of analytical techniques is applied to the microorganism sequence dataset.
Claim 10, and those claims dependent therefrom, recite “wherein determining the set of microbiome features comprises: … applying the dimensionality reduction technique on the initial set of microbiome features to determine the set of microbiome features”. It is unclear if this limitation is intended to be one of the analytical techniques of the set of analytical techniques in claim 9 or a newly recited and separate technique. If it is one of the analytical techniques in claim 9, it is further unclear if it is intended to be the first or the second analytical technique that is applied or if this is a newly recited third analytical technique that is applied.
Claim 12 recites “the machine learning algorithm” in lines 3-4. There is a lack of antecedent basis for this term as there is no previous recitation of a machine learning algorithm in claim 12 nor in claims 9 or 10, from which claim 12 depends.
Claim 12 recites “wherein applying the set of analytical techniques comprises applying the machine learning algorithm to determine relevance scores for the set of microbiome features”. It is unclear if the machine learning algorithm of the set of analytical techniques is 
Claim 13 recites “the sample from the user” in line 3. It is unclear if the sample from the user is intended to be the single sample from the user recited in lines 3-4 of claim 9, from which claim 13 depends, or one of the site-diverse samples from the user recited in lines 9-11 of claim 9.
Claim 16 recites “filtering of the microorganism sequence dataset by at least one of: a) removing first sample data corresponding to first sample outliers of the set of samples, … b) removing second sample data corresponding to second sample outliers of the set of samples, …; and c) removing a microbiome feature from the set of microbiome features based on a sample number for the microbiome feature failing to satisfy a threshold sample number condition, wherein the sample number corresponds to a number of samples associated with high quality data for the microbiome feature”. This limitation refers to the microorganism sequence data set that is based on a single sample but also refers to a set of samples within the data set, which appears to be from the site-diverse samples. It is unclear if this limitation is intended to use the single user sample in the microorganism sequence dataset or the site-diverse samples. 
Claims 17-19 recite “determining the characterization of the microorganism related condition for the user comprises … based on a set of user microbiome features and the microorganism-related condition model”. However, claim 9, from which claims 17-19 depend, recites that the characterization is determined based on the microorganism sequence dataset and a microorganism condition model. Therefore, it is unclear if claims 17-19 are now intended to require that the characterization is based on a set of user microbiome features that is distinct from the microorganism sequence dataset recited in claim 9, or if the set of user microbiome features is related to the microorganism sequence dataset. For examination purposes, it is 
The following claim limitations invoke 35 U.S.C. 112(f): first microbiome characterization module is operable to apply the statistical test to determine the set of microbiome features based on the microorganism genetic sequences in claim 2. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, MPEP 2181.II.B sets forth that the sufficiency of the disclosure of the algorithm must be determined based on if one skilled in the art would know how to program the computer to perform the claimed function. Furthermore, MPEP 2181.II.A sets forth that “[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). As discussed in the Claim Interpretation section above, the instant specification merely discloses that known statistical tests can be utilized to achieve the claimed functions. However, this disclosure is equivalent to a bare statement that known techniques can be used without any indication as to what parameters are utilized or what type of decisions are made using these various tests or techniques to arrive at claimed function of determining various types of microbiome features. As such, the instant specification does not provide an indication of how these various types of algorithms are utilized in order to arrive at the claimed function. As such, the disclosure of the algorithm is not sufficient so that one skilled in the art would know how to program the computer to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Arguments
16. Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the amendments overcome the grounds of rejection (pg. 26, paras. 5-11 of Applicant’s Remarks). This argument is persuasive except for those grounds of rejection that are reiterated above for which the amendments did not overcome the grounds of rejection or those new grounds of rejection that were introduced by claim amendment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17. Claims 1-13 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/law of nature/natural phenomenon without significantly more. Any newly recited portions herein are necessitated by claim amendment. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 1 recites apply a first analytical technique, of a set of analytical techniques, to determine a set of microbiome features based on the microorganism genetic sequences, wherein the set of microbiome features is associated with the microorganism-related condition; apply a second analytical technique, of the set of analytical techniques, to determine a processed microbiome feature set based on the set of microbiome features; generate a microorganism-related condition model using a machine learning algorithm using the processed microbiome feature set, wherein the microorganism-related condition model is operable to determine a characterization of the microorganism-related condition for a user; determine a set of site-wise disease propensity metrics based on the set of site-diverse samples and the microorganism-related condition model, wherein each site-wise disease propensity metric corresponds to a different collection site of the plurality of collection sites and is associated with the microorganism-related 
Claim 2 recites wherein the first analytical technique comprises a statistical test comprising at least one of a t-test, a Kolmogorov-Smirnov test, and a regression model, and wherein the first microbiome characterization module is operable to apply the statistical test to determine the set of microbiome features based on the microorganism genetic sequences.
Claim 3 recites apply the statistical test to determine first subsets of microbiome features of the set microbiome features based on the site-diverse samples, wherein each subset of microbiome features from the first subsets of microbiome features corresponds to a different collection site from the plurality of collection sites.
Claim 4 recites apply an additional statistical test to determine second subsets of microbiome features of the set of microbiome features based on the site-diverse samples; and wherein the microorganism-related condition model is generated based on the first subsets and the second subsets of microbiome features.
Claim 5 recites apply the second analytical technique to perform at least one of feature selection, feature weighting, and warm start, for processing the set of microbiome features into the processed microbiome feature set.
Claims 6-8 recite further limitations on the determined set of microbiome features.
Claim 9 recites determining a microorganism sequence dataset for a user based on microorganism nucleic acids from a sample associated with the user; generating a microorganism-related condition model using a machine learning 
Claim 10 recites wherein determining the set of microbiome features comprises: determining an initial set of microbiome features based on the microorganism sequence dataset; and applying the dimensionality reduction technique on the initial set of microbiome features to determine the set of microbiome features, 
Claim 11 recites wherein determining the initial set of microbiome features comprises applying a statistical test with the microorganism sequence dataset to determine the initial set of microbiome features, wherein the statistical test comprises at least one of a t-test, a Kolmogorov-Smirnov test, and a regression model.
Claim 12 recites wherein applying the set of analytical techniques comprises with applying the machine learning algorithm to determine relevance scores for the set of microbiome features, wherein the microorganism-related condition model is generated based on the set of microbiome features and the relevance scores.
Claim 13 recites wherein determining the characterization comprises determining a drug metabolism characterization associated with the microorganism-related condition based on the microorganism-related condition model, the sample from the user, and known associations between the set of microbiome features and drug metabolization.
Claim 15 recites determining a microorganism dataset associated with the plurality of collection sites based on the set of site-diverse samples, wherein determining the overall disease propensity metric comprises: determining at least one of a covariance metric and a correlation metric, based on the microorganism dataset, wherein the at least one of the covariance metric and the correlation metric is associated with the plurality of collection sites; and determining the overall disease propensity metric for the user based on the set of site-wise 
Claims 17-19 recite further limitations on the type of microorganism-related condition to a skin-related condition and the determined set of microbiome features.
Claim 20 recites that the microorganism-related condition is a skin-related condition and that the method further comprises promoting a probiotic therapy to the user and a Markush listing of the probiotic therapy.
Claim 21 recites determining a microorganism sequence dataset associated with the set of subjects, based on microorganism nucleic acids from samples associated with the set of subjects, wherein the microorganism nucleic acids are associated with the plurality of microorganism-related conditions; determining a set of multi-condition microbiome features based on the microorganism sequence dataset, wherein each multi-condition microbiome feature of the set of multi-condition microbiome features is associated with at least two microorganism-related conditions of the plurality of microorganism-related conditions; determining, for a user, a multi-condition characterization of microorganism-related conditions of the plurality of microorganism-related conditions based on the set of multi-condition microbiome features and a sample from the user; and selecting one or more therapies for treating the microorganism-related conditions of the plurality of microorganism-related conditions based on the multi-condition characterization.
Claim 22 recites wherein determining the set of multi-condition microbiome features comprises applying a dimensionality reduction technique to an initial set of microbiome features determined based on the microorganism sequence 
Claim 23 recites wherein determining the multi-condition characterization for the user comprises determining a characterization of an additional condition analysis of the plurality of microorganism-related conditions based on a current user condition of the plurality of microorganism-related conditions, the set of multi- condition microbiome features, the sample from the user, and the cross-condition correlation metric.
Claim 24 recites wherein performing the cross-condition correlation analysis comprises applying at least one of a multivariate model, a canonical correlation model, and a multi-label artificial intelligence approach, for the different conditions of the plurality of microorganism-related conditions.
Claim 25 recites determining a set of microorganism-related condition groups from the plurality of microorganism-related conditions based on the multi-condition microbiome features, wherein selecting the one or more therapies comprises selecting one or more therapies based on the set of microorganism-related condition groups and the multi-condition characterization.
Claim 26 recites wherein selecting one or more therapies comprises at least one of: a) selecting a first therapy for the user based on an assignment of the user to at least one microorganism-related condition group of the set of microorganism-related condition groups; b) selecting a second therapy for the user based on 
Claim 27 recites wherein the set of microorganism-related condition groups comprises at least one of a first group comprising an allergy-related condition, a second group comprising a locomotor-related condition, and a third group comprising a gastrointestinal-related condition, and wherein selecting the one or more therapies comprises selecting the one or more therapies for the microorganism-related conditions based on the multi-condition characterization and the at least one of the first, the second, and the third groups.
These recitations, under their broadest reasonable interpretation, are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)), performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. For example, the modules that require carrying out statistical tests, dimensionality reduction Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or mere data gathering activity. Specifically, the claims recite the following additional elements:
Claims 1, 3-5, 21-22 and 24 recite performing some aspects of the analysis with a processor and/or memory.
Claim 1 also recites a sequencing system operable to determine microorganism genetic sequences based on sample associated with a set of subjects, wherein the samples comprise microorganism nucleic acids associated with the microorganism-related condition, the samples including a set of site-diverse samples collected from at least two collection sites from the group consisting of gut, genitals, mouth, skin, and nose, of each of the set of subjects.
Claim 3 recites that the samples comprise site-diverse samples collected from a plurality of collections sites comprising at least two of gut, mouth, skin and nose.
Claim 9 recites collecting site-diverse samples from the user corresponding to a plurality of collection sites comprising at least two of gut, mouth, skin and nose, wherein the set of site-diverse samples comprises the sample from the user.
Claims 2, 6-8, 10-13, 15-20, 23 and 25-27 do not recite any elements in addition to the recited judicial exception. There are no limitations that indicate that the claimed processor and/or memory require anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps for Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment or well-understood, routine and conventional activities. The instant claims recite the following additional elements:
Claims 1, 3-5, 21-22 and 24 recite performing some aspects of the analysis with a processor and/or memory.
Claim 1 also recites a sequencing system operable to determine microorganism genetic sequences based on sample associated with a set of subjects, wherein the samples comprise microorganism nucleic acids associated with the microorganism-related condition, the samples including a set of site-diverse samples collected from at least two collection sites from the group consisting of gut, genitals, mouth, skin, and nose, of each of the set of subjects.
Claim 3 recites that the samples comprise site-diverse samples collected from a plurality of collections sites comprising at least two of gut, mouth, skin and nose.
Claim 9 recites collecting site-diverse samples from the user corresponding to a plurality of collection sites comprising at least two of gut, mouth, skin and nose, wherein the set of site-diverse samples comprises the sample from the user.
Claims 2, 6-8, 10-13, 15-20, 23 and 25-27 do not recite any elements in addition to the recited judicial exception. As discussed above, there are no additional limitations to indicate that the claimed processor and/or memory require anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The limitations for sequencing the sample to produce microorganism genetic sequences associated with a set of subjects in claim 1 and collecting site-diverse samples from a plurality of collection sites comprising at least two of gut, mouth, skin and nose are well-understood, routine and conventional activities, as demonstrated by The Integrative HMP (iHMP) Research Network Consortium (Cell Host Microbe 2014, 16(3), 279-289, pgs. 1-24; previously cited), Methe et al. (Nature 2012, 486(7402), pgs. 215-221; previously cited) and Aagaard et al. (The FASEB Journal 2013, vol. 27, pgs. 1012-1022; previously cited). The Integrative HMP (iHMP) Research Network Consortium discloses the methodology between the second phase of the Human Microbiome Project, that includes longitudinal studies of microbiome compositions for multiple subjects from multiple sites, including the mouth and gut, across the body using 16S rRNA sequencing (pg. 2, para. 2; pg. 4, last para. to pg. 5, para. 5; pg. 8, last para. to pg. 9, para. 2; pg. 11, last para. to pg. 12, para. 3). Methe et al. discloses that the Human Microbiome Project has established a population-scale framework for metagenomic protocols (abstract). Mehte et al. further discloses that these protocols include sequencing of samples collected from multiple locations, including the skin, mouth and gut, from multiple individuals (pg. 3, last para. to pg. 4, last para.). Aagaard et al. also discloses utilizing the standard protocols of the Human Microbiome Projects, which are considered good clinical Step 2B: No). As such, claims 1-13 and 15-27 are not patent eligible.

Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive.
18. Applicant asserts that determining microorganism genetic sequences cannot be practically performed in a human mind and is not a mere mathematical calculation (pg. 26, last para. to pg. 27, first para.). This argument is not persuasive.
As discussed in the above rejection, actually performing steps of determining genetic sequences from a sample are an additional element. However, claim 9 recites determining a dataset based on microorganism nucleic acids as currently recited in the claims equate to a mental step of selecting data from an already sequenced dataset that can be performed mentally and is distinct from performing sequencing itself. 

19. Applicant asserts that the microorganism-related condition model cannot practically be performed in the human mind because it explicitly requires using a machine learning algorithm and thus does not fall into any of the abstract idea groupings in MPEP 2106.04(a)(2) (pg. 27, para. 2 of Applicant’s Remarks). This argument is not persuasive.
While claims 9 and 24 mention an artificial intelligence approach as a possible option, the broadest reasonable interpretation of these claims does not require using an artificial intelligence approach. Only claim 12 explicitly requires applying a machine learning algorithm to determine relevance scores. However, under the broadest reasonable interpretation of this limitation, this encompasses putting values into a linear regression equation or similar mathematically defined models that would require performing a mathematical calculation, which falls under the mathematical concepts grouping of abstract ideas, and encompasses models so simple that the calculations can be practically carried out with pen and paper, which falls under the mental processes grouping of abstract idea. 

20. Applicant asserts that the limitations for determining an overall disease propensity metric for the user and selecting or more therapies for treating the microorganism-related condition integrate the abstract idea into a practical application (pg. 27, para. 3 of Applicant’s Remarks). This argument is not persuasive.
As set forth in MPEP 2106.04.II.A.2:
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). 
.

Claim Rejections - 35 USC § 102
21. The rejection of claims 1-2, 5-13, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Apte et al. (US 2016/0232319 A1) is withdrawn in view of the claim amendments filed 14 December 2021. 

Conclusion
22. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
23. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
24. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631